                                          Case 5:18-cr-00258-EJD Document 933 Filed 08/20/21 Page 1 of 1




                                   1
                                   2                                UNITED STATES DISTRICT COURT
                                   3                           NORTHERN DISTRICT OF CALIFORNIA
                                   4
                                   5     UNITED STATES OF AMERICA,
                                                                                          Case No. 18-cr-0258-1 EJD (NC)
                                   6                   Plaintiff,
                                                                                          ORDER AS TO PROCEDURES FOR
                                   7             v.                                       RULE 17 TRIAL SUBPOENAS
                                   8     ELIZABETH HOLMES,
                                   9                   Defendant.
                                  10
                                  11
                                               Presented to the Court is defendant Elizabeth Holmes’ motion to seal and related
Northern District of California




                                  12
 United States District Court




                                  13   motion for approval of a Rule 17 trial subpoena directed to Dr. Gerald Asin. ECF 921,
                                  14   922. The trial judge, District Court Judge Edward J. Davila, has referred the se motions
                                  15   and any further Rule 17 trial motions to me.
                                  16           First, the Prosecution is ordered to respond to ECF 921 and 922 by August 24,
                                  17   2021.
                                  18           Second, the Prosecution is ordered to provide notice of the subpoena document
                                  19   request to the identified victim, E.T., and to alert E.T. to all the rights provided by the
                                  20   Crime Victims’ Rights Act, 18 U.S.C. § 3771, including the right to object to the
                                  21   subpoena.
                                  22           Third, if Holmes has any additional Rule 17(c)(3) trial subpoenas requesting
                                  23   personal or confidential information about a victim, she must file the motion and proposed
                                  24   order by August 25, 2021.
                                  25           IT IS SO ORDERED.
                                  26
                                  27   Dated: August 20, 2021                      _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  28                                                    United States Magistrate Judge
